
	
		II
		111th CONGRESS
		1st Session
		S. 628
		IN THE SENATE OF THE UNITED STATES
		
			March 18, 2009
			Mr. Conrad (for himself,
			 Mr. Brownback, Ms. Collins, Mr.
			 Johnson, and Mrs. Murray)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide incentives to physicians to practice in rural
		  and medically underserved communities.
	
	
		1.Short titleThis Act may be cited as the
			 Conrad State 30 Improvement
			 Act.
		2.Elimination of sunset
			 provision of Conrad State 30 ProgramSection 220(c) of the Immigration and
			 Nationality Technical Corrections Act of 1994 (8 U.S.C. 1182 note) is amended
			 by striking and before September 30, 2009..
		3.Incentives for
			 physicians to practice in medically underserved communitiesSection 214 of the Immigration and
			 Nationality Act (8 U.S.C. 1184) is amended—
			(1)in subsection (g), by adding at the end the
			 following:
				
					(12)An alien physician described in
				section 212(j)(2)(B) who entered the United States as a nonimmigrant described
				in section 101(a)(15)(H)(i)(b) to pursue graduate medical education or training
				shall not be subject to the limitations described in paragraphs (1) and (4),
				provided that the period of authorized admission of such alien as an H–1B
				nonimmigrant may not extend beyond the 6-year period beginning on the date on
				which the alien receives the exemption described in subparagraph (A),
				if—
						(A)an interested State agency submits a
				request for an exemption under section 214(l)(1)(B), but not 1 of the 10
				waivers or exemptions described in subsection (l)(1)(D)(ii); and
						(B)the Secretary of State recommends that
				the alien be exempted from such
				limitations.
						;
				and
			(2)in subsection
			 (l)—
				(A)in paragraph
			 (1)—
					(i)by
			 striking the Attorney General shall not grant such waiver unless
			 and inserting or for an exemption from the limitations described in
			 paragraphs (1) and (4) of subsection (g) on behalf of an alien described in
			 subsection (g)(12), the Secretary shall not grant such waiver or exemption
			 unless;
					(ii)in
			 subsection (A), by inserting or exemption before the semicolon
			 at the end;
					(iii)in subsection
			 (B), by striking would not cause the number of waivers allotted for that
			 State for that fiscal year to exceed 30 and inserting or
			 exemption would not cause the total number of waivers plus the total number of
			 exemptions allotted for that State for that fiscal year to exceed 30, unless
			 such allotment is increased pursuant to paragraph (4);
					(iv)in
			 subsection (C)(ii), by inserting or exemption after
			 waiver; and
					(v)in
			 subsection (D)—
						(I)in clause (ii),
			 by striking would not cause the number of the waivers and
			 inserting or exemption would not cause the total number of waivers and
			 exemptions; and
						(II)in clause (iii),
			 by inserting or exemption after waiver;
						(B)in paragraph
			 (2)(A), by striking status of an alien and inserting
			 status of an alien described in 212(e)(iii); and
				(C)by adding at the
			 end the following:
					
						(4)If at least 90 percent of the total number
				of waivers and exemptions allotted under paragraph (1)(B) to States that were
				granted not fewer than 5 such waivers or exemptions, in the aggregate, during
				any 1 of the 3 previous fiscal years are granted, on a nationwide basis, in the
				current fiscal year, the allotment of such waivers and exemptions in the
				current fiscal year shall be increased from 30 to 35 for each State. Such
				allotments shall be further increased in increments of 5 each time such 90
				percent threshold of the adjusted allotment level is reached, on a nationwide
				basis. The allotment for each State shall reset to 30 at the beginning of each
				fiscal
				year.
						.
				4.Retaining
			 physicians in medically underserved communitiesSection 201(b)(1) of the Immigration and
			 Nationality Act (8 U.S.C. 1151(b)(1)) is amended by adding at the end the
			 following:
			
				(F)Alien physicians who have completed
				service requirements of a waiver or exemption requested by a State under
				section 214(l), including those alien physicians who completed such service
				before the date of the enactment of this
				subparagraph.
				.
		
